Citation Nr: 1755142	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee tendonitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a herniated disc of the lumbar spine with osteoporosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy Reserve from May 2003 to March 2010.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing has been associated with the Veteran's claims file.

The issue of entitlement to a rating in excess of 10 percent for herniated disc of the lumbar spine with osteoporosis prior to November 6, 2014, and in excess of 20 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Separately, this underlying issue is partially addressed in the REASONS AND BASES section.


FINDINGS OF FACT

1.  Prior to September 3, 2015, the Veteran's left knee tendonitis was productive of largely unremarkable symptoms aside from pain.

2.  As of September 3, 2015, the Veteran's left knee tendonitis has been productive of both moderate instability and a left meniscal tear accompanied by frequent episodes of joint "locking," pain and effusion.

3.  The preponderance of the evidence indicates that, from November 6, 2014, the Veteran's herniated disc of the lumbar spine with osteoporosis has been productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.


CONCLUSIONS OF LAW

1.  Prior to September 3, 2015, the criteria for a disability rating in excess of 10 percent for service-connected left knee tendonitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5262 (2017).

2.  From September 3, 2015, the criteria for a 20 percent rating for left knee tendonitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2017).

3.  From September 3, 2015, the criteria for a separate 20 percent rating for instability secondary to left knee tendonitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

4.  From November 6, 2014, the criteria for a disability rating in excess of 10 percent for a herniated disc of the lumbar spine with osteoporosis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532. 

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The rating of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

III.  Left Knee Tendonitis

The Veteran seeks a higher initial evaluation of her left knee tendonitis, which is currently evaluated as 10 percent disabling, based upon functional impairment due to pain, pursuant to Diagnostic Code (DC) 5260.  See 38 C.F.R. § 4.59, 4.71a.  She was awarded a temporary total rating for convalescence (a 100 percent evaluation) for the condition under the same diagnostic code from March 16, 2011 to July 31, 2011, based on her convalescence following a surgical procedure that she underwent for the condition on March 16, 2011.  See Rating Decision issued February 22, 2012.

Under Diagnostic Code 5257, a 10 percent rating is assigned when lateral instability or recurrent subluxation is slight, while a 20 percent rating is assigned it is moderate and a 30 percent rating is assigned if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5259, a 10 percent evaluation may be assigned for the symptomatic removal of semilunar cartilage, and under Diagnostic Code 5258, a 20 percent evaluation may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent) evaluation is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The Board has reviewed all evidence of record and finds the most pertinent evidence to consist of the Veteran's VA and private medical records and the VA examinations opinions of record.  

First, regarding the Veteran's request for an extension of her temporary total disability rating for convalescence, her VA treatment records reflect that she underwent a surgical procedure characterized as a "left knee arthroscopy, partial medial meniscal tear, medial plica excision" on March 16, 2011.  As mentioned above, she was awarded a temporary total disability rating for convalescence from March 16, 2011 to July 31, 2011 as a result.  While extensions (of one, two, or three months) can be made under 38 C.F.R. § 4.30(b)(1) if the criteria of 38 C.F.R. § 4.16(a) are met, there is no indication of such findings subsequent to July 31, 2011 in this case.  Therefore, the Veteran is not entitled to an extension of her temporary total disability rating for convalescence under 38 C.F.R. § 4.30, and the Board will now turn its attention to her entitlement to an increased schedular rating.

The Veteran's VA and private medical records reveal little to no indications of any ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, symptomatic removal of semilunar cartilage, significant range of motion limitations, impairment of the tibia and fibula, or genu recurvatum. 

The Veteran was afforded multiple VA examinations addressing the severity of her left knee condition.  For example, during VA general medical examination in May 2010, the Veteran's left knee flexion was to 120 degrees, extension was to 0 degrees, and tenderness of the joint was noted.  During another VA examination in December 2011, the examiner diagnosed her with a March 2004 strain of the left knee and a 2011 tear of her left medial meniscus.  Left knee flexion ended at 70 degrees, and extension was normal.  Meniscal conditions, frequent episodes of joint pain, and a painful left meniscectomy were noted, however.  In summary, there is no evidence here that would support a higher evaluation for left knee tendonitis, or any separate evaluations for associated symptoms.

No other significant left knee-related symptomatology is reflected in the evidence of record until the Veteran's September 3, 2015 VA examination.  During that examination, the examiner noted diagnoses of a meniscal tear and tendonitis in the left knee in 2008.  Left knee flexion was to 140 degrees and extension was to 10 degrees.  Moderate lateral instability, along with a left meniscal tear, frequent episodes of joint "locking," pain and effusion, were also noted on examination.
The findings associated with the meniscal tear correlate closely with the criteria of Diagnostic Code 5258 and thus warrant an increase to 20 percent under that code section.  See Pernorio, supra.  Moreover, the new finding of moderate instability warrants a separate 20 percent evaluation under the criteria of Diagnostic Code 5257.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  This constitutes a dual grant for the period beginning September 3, 2015.  No ratings in excess of 20 percent are warranted here: there is no showing of such a degree of limitation of motion (Diagnostic Codes 5260 and 5261) or severe lateral instability or recurrent subluxation (Diagnostic Code 5257), and there is no evidence of ankylosis (Diagnostic Code 5256) or tibia/fibula involvement (Diagnostic Code 5262).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

IV.   Herniated Disc of the Lumbar Spine with Osteoporosis

Preliminarily, the Board finds that the Veteran is entitled to an increased evaluation of her herniated disc of the lumbar spine with osteoporosis, based at least on her aforementioned thoracolumbar spine flexion limitation to between 50 and 60 degrees, as shown on a private treatment record.  Based on this recently-noted limitation, the Veteran is entitled to a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for the period beginning November 6, 2014.  To this extent, the appeal is granted.  

The question remaining on appeal consists of whether entitlement is warranted for a rating in excess of 10 percent for a herniated disc of the lumbar spine with osteoporosis prior to November 6, 2014, or in excess of 20 percent thereafter.  This matter will be addressed on remand.  


ORDER

Entitlement to an increased initial evaluation of left knee tendonitis, currently evaluated as 10 percent disabling, prior to September 3, 2015, is denied.

Entitlement to an evaluation of 20 percent, and no higher, for left knee tendonitis from September 3, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent evaluation, and no higher, for instability secondary to left knee tendonitis from September 3, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent evaluation for herniated disc of the lumbar spine with osteoporosis from November 6, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As indicated above, the question remaining on appeal consists of whether entitlement is warranted for a rating in excess of 10 percent for herniated disc of the lumbar spine with osteoporosis prior to November 6, 2014, and in excess of 20 percent thereafter.  

Despite the medical evidence that the Veteran has submitted in support of her claim, she has not been afforded a VA examination for the purpose of assessing the severity of her lumbar spine disability since the May 2010 VA General Medical Examination referenced above.  Her private medical records and her testimony in the October 2016 Board videoconference hearing indicate that her lumbar spine condition may be worsening.  Thus, because of the age of the May 2010 VA examination opinion, and the indications that her lumbar spine condition may have worsened since, the Board finds that another, current examination opinion would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment that the Veteran has received for her herniated disc(s) in her lumbar spine with osteoporosis.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, consistent with the procedures outlined in 38 C.F.R. § 3.159(c).  

2.  After the above has been completed, schedule the Veteran for an appropriate VA spine examination to determine the current nature, extent, and severity of the her service-connected herniated disc of the lumbar spine, with osteoporosis.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by an adequate rationale.

Examination findings must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Therefore, the examiner must comment on: 

(a) range of motion (in passive and active motion, and in weightbearing and in non-weightbearing) reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination; 

(b) repetitive range of motion testing and also the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination; 

(c) whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible; 

(d) whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) and note the duration of such; 

(e) the degree and extent of any ankylosis; 

(f) whether there is any neurological involvement, to include bowel and/or bladder impairment and paralysis or incomplete paralysis of the sciatic nerve and whether such paralysis is mild, moderate, moderately severe, or severe; and 

(g) whether there are any functional limitations associated with, and any expected effect on, employment resulting from the Veteran's herniated disc of the lumbar spine, with osteoporosis, with regard to both sedentary and physical employment.

The examiner should fully describe all symptomatology and functional deficits associated with the Veteran's lumbar spine condition using the applicable DBQ, if possible and appropriate.

3.  After completing the above actions, and any other indicated development, the issues of entitlement to a rating in excess of 10 percent for herniated disc of the lumbar spine with osteoporosis prior to November 6, 2014, and in excess of 20 percent thereafter, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


